Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: this claim contains the features “the touch player” in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al. (U.S. Patent Pub. No. 2015/0015511).
Regarding claim 1, Kwak teaches an electronic device comprising: a first screen (Kwak: Fig. 52, 1010) configured to display a plurality of icons and detect touch operations (Kwak: see Figs. 11-12 and 52, content icons 5231, 5251, etc), each of the plurality of icons corresponding to a corresponding one of a plurality of user interfaces (Kwak: see Figs. 11-12 and 52, content icons 5231, 5251, etc); a second screen (Kwak: Fig. 52, 1020); and a controller  configured to start up the second screen in a turned off state (Kwak: Fig. 52, 1010 is off state) and  control the second screen to display the corresponding user interface when one of the plurality of icons is selected by a touch 
Regarding claim 13, this claim is similarly rejected based on the same rationale as claim 1. 
Regarding claim 19, Kwak teaches wherein the first screen is an electronic paper screen, the second screen is a liquid crystal, OLED, or micro LED screen (Kwak: see at least para 0078-0080, LCD)).
Regarding claim 20, Kwak teaches wherein the first screen is an electronic paper screen, the second screen is a liquid crystal, OLED, or micro LED screen (Kwak: see at least para 0078-0080, LCD)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 12, and 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Sanders et al. (U.S. Patent Pub. No. 2013/0332856).
	Regarding claim 2, Kwak does not explicitly teach wherein the plurality of icons comprises a desktop icon, and the corresponding user interface of the desktop icon is a desktop of an operating system of the electronic device. Sanders teaches wherein the plurality of icons comprises a desktop icon, and the corresponding user interface of the desktop icon is a desktop of an operating system of the electronic device (Sanders: para 0272-0275, desktop graphical user interface). They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak in view of the teachings of Sanders so as to provide an alternate and more user-friendly user interface.
	Regarding claim 3, the combination teaches wherein the plurality of icons comprises at least one icon of an application; the corresponding user interface of the at least one icon of an application is a user interface of the application; the controller starts up the second screen and controls the second screen to display the user interface of the application when the icon of the application is selected by the touch operations (Sanders: para 0272, Fig. 26, see also Kwak para 0200-0220, and Fig. 28 and 52).
Regarding claim 5, the combination teaches wherein the controller further displays icons of applications having pending events on a priority position of the first screen; the pending events comprise unanswered calls, unread messages, unread 
Regarding claim 12, the combination teaches wherein the first screen is mounted on a front surface, a side surface, a back surface, or on a housing of the electronic device; the second screen is mounted on the front surface of the electronic device (Sanders: para 0272, Fig. 26 and Kwak: para 0200-0220 and Figs. 28 and 52).
Regarding claim 14, this claim is similarly rejected based on the same rationale as claim 2.
Regarding claim 15, this claim is similarly rejected based on the same rationale as claim 3.
Regarding claim 17, the combination teaches wherein an area of the first screen is smaller than an area of the second screen (Sanders: para 0272, Fig. 26 and Kwak: para 0200-0220 and Figs. 25-26 and 52, 82-83 and 87).
Regarding claim 18, this claim is similarly rejected based on the same rationale as claim 17.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
Kwak in view of Sanders in further view of Herz et al. (U.S. Patent Pub. No. 2009/0178008).
Regarding claim 4, the combination teaches wherein the plurality of icons comprises a plurality of icons of a plurality of applications; each of the plurality of icons corresponds to an application (Sanders: para 0272, Fig. 26 and related descriptions, see also Kwak: para 0200-0220 and Figs. 28-29, user icons/applications are shown).

Herz teaches the plurality of icons of the plurality of applications correspond to the most frequently used applications of the electronic device (Herz: para 0261 and 0295, a plurality of icons are displayed and the plurality of icons correspond to applications or functions that are frequently used by a user).
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak and Sanders in view of the teachings of Herz so as to provide a more user-friendly computing device equipped with a computer-implemented method of displaying and arranging a plurality of icons corresponding to applications.

Claims 7, 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Sanders in further view of Douglas (U.S. Patent No. 10,165,108).
Regarding claim 7, the combination teaches the controller controls the electronic device to start up the second screen, and to display the corresponding user interface of the icon selected by the touch operation (Sanders: para 0272, Fig. 26 and related descriptions, see also Kwak: para 0200-0220 and Fig. 28, see also Kwak: Fig. 19).
However, the combination does not explicitly teach wherein the controller further obtains biographic information of a user and determines whether the obtained 
Douglas teaches wherein the controller further obtains biographic information of a user and determines whether the obtained biographic information matches stored biographic information in a memory of the electronic device (Douglas: col. 20, line 55 – col. 21, line 11); when the obtained biographic information does not match the stored biographic information, the controller ignores the touch operations (Douglas: col. 20, line 55 – col. 21, line 11); when the obtained biographic information matches the stored biographic information, the controller unlocks the electronic device (Douglas: col. 20, line 55 – col. 21, line 11), starts up the second screen, and controls screen to display the user interface by the touch operation (Douglas: col. 20, line 55 – col. 21, line 11); the electronic device is in a locked state prior to being unlocked (Douglas: col. 20, line 55 – col. 21, line 11).
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak and Sanders in view of the teachings of Douglas so as to provide a more user-friendly mobile display device.

Regarding claim 9, the combination teaches wherein the biographic information comprises facial characteristics and/or iris characteristics (Douglas: Figs. 1A-1C and related descriptions, other types of biometric data such as facial recognition system is shown); the electronic device further comprises a camera assembly (Douglas: Figs. 1A-1C and related descriptions, facial recognition system); the camera assembly captures images of the biographic information of the user and sends the captured images to the controller (Douglas: Figs. 1A-1C and related descriptions, facial recognition system).
Regarding claim 16, this claim is similarly rejected based on the same rationale as claim 7.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Sanders in further view of Douglas in further view of Yoo (U.S. Patent Pub. No. 2010/0001967).
Regarding claim 10, the combination does not explicitly teach wherein the controller further controls the electronic device to switch to the locked state after a predetermined length of time of the electronic device remaining idle.  Yoo teaches 
Regarding claim 11, the combination teaches wherein the controller further controls the second screen to switch to the turned off state after a predetermined length of time of the electronic device remaining idle (Yoo: Figs. 5 and 11 and related descriptions, see also Kwak and Douglas); the first screen displays the plurality of icons when the second screen is in the turned off state (Yoo: Figs. 5 and 11 and related descriptions, see also Kwak and Douglas).

Allowable Subject Matter
Claim 1 would be allowable if rewritten to include all of the limitations of claims 3-4 and 7 into claim 1 and if rewritten to overcome the objections. Claim 13 would be allowable if rewritten in the same fashion above and additionally if rewritten to overcome the objection above. 
Response to Arguments
Applicant’s arguments with respect to claim have been considered but are not persuasive for the reasons set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEJOON AHN/Examiner, Art Unit 2628